Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DUNHAM (US 2018/0150321 A1) in view of Barton (US 5,317,737 A).
As to claims 1 and 15, Dunham teaches system for blocking path detection, comprising:	
	a computer comprising a processor and a memory having computer-executable instructions stored thereupon which, when executed by the processor (Data processing apparatus comprising: a group of two or more processing elements configured to execute processing instructions of a program task, claims1-4), cause the computer to:	
	receive information regarding a job to be executed (to receive context data, provided by that processing element or another processing element, at resumption of execution of a program task, paragraph [0111]), 
group of two or more processing elements configured to execute processing instructions of a program task, claims 1-4), wherein each task is assigned to an ownership team (in response to suspension of execution of a program task by that processing element, to release exclusive ownership of that memory region (corresponding to that program task), paragraphs [94]-[104]);	
	at a particular point in execution of the job, identify states of tasks of the job, the states comprising one of: waiting for another task/finished, in progress, and, blocked (each processing element is configured, in response to suspension of execution of a program task by that processing element, paragraphs [94]-[104]);
	when all the tasks with identified states of in progress or blocked are assigned to a particular ownership team (in response to suspension of execution of a program task by that processing element, to release exclusive ownership of that memory region (corresponding to that program task), paragraphs [94]-[104]).
	Dunham does not explicitly teach a plurality of ownership teams; identify the particular ownership team as on a blocking path and perform an action regarding the blocking path.
	However, Barton teaches a plurality of ownership teams (assigning the first process as the current owner of the synchronization lock … second process is currently owned by another process, claims 7-) identify the particular ownership team as on a blocking path (the current owner acquires exclusive access to the state data of the synchronization lock and continues along path 118 to an action 120. At the action 120, the owning process releases ownership of the synchronization lock, col. 5, line 39 – col. 6, line 12); and
	perform an action regarding the blocking path (at the action 120, the owning process releases ownership of the synchronization lock, col. 5, line 39 – col. 6, line 12).
It would have been obvious to one of ordinary skill at the time effective filing day of claimed invention to incorporate the teaching of a plurality of ownership teams; identify the particular ownership team as on a blocking path and perform an action regarding the blocking path as taught by to provide a more efficient use of processor time by allowing an owning process to reenter the shared process or resource with a subsequent request without going through a release and contention process.

As to claim 2, Barton the action comprises providing a notification to the particular ownership team (the requesting process is assigned ownership of the synchronization lock and the requesting and owning process accesses to the shared data or resource, col.1, lines 40-51).

As to claim 3, Dunham teaches the action performed comprises at least one of creating an incident, or escalating severity of an existing incident (the action 120, the owning process releases ownership of the synchronization lock, col. 5, line 39 – col. 6, line 12).


receive context data, provided by that processing element or another processing element, at resumption of execution of a program task, paragraph [0111]).

As to claim 5, Dunham teaches the computer-executable instructions are performed periodically during execution of the job (executes the task for a period of time, paragraph [79]).

As to claim 6, Dunham teaches the memory stores further computer-executable instructions which, when executed by the processor, cause the computer to:
	for at least one of the ownership teams, track a period of time the ownership team has been on the blocking path (provides a more efficient use of processor time by allowing an owning process to reenter the shared process or resource with a subsequent request without going through a release and contention process before regaining the required shared process or resource, col. 6, lines 29-45).

As to claim 7, Dunham teaches the memory stores further computer-executable instructions which, when executed by the processor, cause the computer to:
	for each ownership team, track a period of time the ownership team has been on the blocking path (When an owning process must release a synchronous lock and a subsequent process acquires that synchronous lock considerable amount of processor time is consumed, col.2, line 3-15).

As to claim 8, Dunham teaches the notification provided is based upon a hierarchical ordering of notifications, the notification selected based upon at least one of the particular identified ownership team, a particular identified task as in progress or blocked (switching by a processing element such as one of the processing elements 20 . . . 40 of FIG. 1. ,paragraphs [65]-[72]; each processing element is configured, in response to suspension of execution of a program task by that processing element, paragraphs [94]-[104), a length of time that the identified particular owning team has been on the block path, or, a length of time that the identified particular owning team has been on the blocking path over the execution of the job.

As to claim 16, Dunham teaches the information regarding the job to be executed changes during execution of the job including dependency of at least one task (receive context data, provided by that processing element or another processing element, at resumption of execution of a program task, paragraph [0111]).

As to claim 17, Dunham teaches the computer-readable instructions are performed periodically during execution of the job (executes the task for a period of time, paragraph [79]).


for at least one of the ownership teams, track a period of time the ownership team has been on the blocking path (provides a more efficient use of processor time by allowing an owning process to reenter the shared process or resource with a subsequent request without going through a release and contention process before regaining the required shared process or resource, col. 6, lines 29-45).

As to claim 19, Dunham teaches storing further computer-readable instructions that when executed cause the computing device to: for each ownership team, track a period of time the ownership team has been on the blocking path (provides a more efficient use of processor time by allowing an owning process to reenter the shared process or resource with a subsequent request without going through a release and contention process before regaining the required shared process or resource, col. 6, lines 29-45).

As to claim 20, Dunham teaches the notification provided is based upon a hierarchical ordering of notifications, the notification selected based upon at least one of the particular identified ownership team, a particular identified task as in progress or blocked (switching by a processing element such as one of the processing elements 20 . . . 40 of FIG. 1. ,paragraphs [65]-[72]; each processing element is configured, in response to ), a length of time that the identified particular owning team has been on the block path, or, a length of time that the identified particular owning team has been on the blocking path over the execution of the job.

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Blocks 605 and 610 test for whether the fast path may be taken to acquire a RW lock as described above. If the fast path cannot be taken (e.g., the rw_mutex owner field is not NULL), then the slow path is taken at block 615. After the lock has been acquired by atomic compare and exchange, more must be done to handle any races with the slow path as no internal mutex lock has been taken. After incrementing the counter at block 620, the owner field must still equal the task descriptor at block 625. If it does not, this means that another reader could have acquired and release the lock and reset the owner field (since the count has not be set yet). The count is decremented at block 630, and the ownership of the lock is tried again.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195